PER CURIAM.
Rohit K. Sam appeals a judgment of restitution in favor of the Florida Department of Insurance in the amount of $4,370.03 for the costs it incurred in investigating an insurance fraud claim against Mr. Sam. The State concedes error. We reverse because the Florida Department of Insurance is not a “victim” as that term is used in the restitution statute, section 775.089(l)(c), Florida Statutes (1997). See Rodriguez v. State, 691 So.2d 568, 569 (Fla. 2d DCA 1997); Staudt v. State, 616 So.2d 600 (Fla. 4th DCA 1993). The amounts assessed in this case are in the nature of costs of prosecution. Although this record suggests that Mr. Sam does not have the financial ability to pay such costs, the State is not precluded from seeking these costs on remand provided it complies with section 938.27, Florida Statutes (1997).
Reversed and remanded.
*1248ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.